PER CURIAM.
— One of the principal questions at the trial — if not the only question — was as to the ownership of the money and watch taken from the person of the plaintiff at the jail. The finding of the court was in favor of the plaintiff, and the motion for a new trial was based wholly upon alleged newly discovered evidence — that set forth in the affidavit of Dye. Upon looking into that affidavit, we think that it is merely cumulative in its character, and that the motion for a new trial was properly denied.
Judgment and order denying new trial affirmed.